Citation Nr: 1811904	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-34 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss, secondary to an inservice head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T.S.E., Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This matter comes before the Board of Appellants' Appeals (Board) on appeal from  an August 2012 rating decision of the Nashville, Tennessee, Department of Appellants Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen a claim for service connection for hearing loss.  

The Veteran filed a timely notice of disagreement.  In a statement of the case, dated in July 2014, the RO framed the issue as service connection for a right-sided head injury.  

In November 2016, the Veteran was afforded a hearing at the RO before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102(b) (2012).  At the Veteran's hearing, it was agreed that the issue is most accurately characterized as stated on the cover page of this decision.  

The issue of service connection for bilateral hearing loss, secondary to an in-service head injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 2002, the RO denied a claim for service connection for bilateral hearing loss.

2.  The evidence received since the RO's June 2002 decision, which denied service connection for bilateral hearing loss, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran's hearing loss is the result of his military noise exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's June 2002 decision, which denied service connection for bilateral hearing loss; the claim for service connection for bilateral hearing loss, secondary to an inservice head injury, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran asserts that service connection is warranted for bilateral hearing loss.  During his hearing, held in November 2016, he testified to the following: during AIT (advanced infantry training) at Fort Leonard Wood, he was near an explosion, possibly from a grenade, in which several people were evacuated in ambulances.  He could not hear for three to four days afterwards.  During service in Germany, while on a construction project, he was struck in the head with a pipe, and treated for his injuries at the dispensary, to include having stiches in his head.  He was a combat engineer during his service, and was exposed to loud noise from construction equipment, as well as small arms fire.  In written correspondence, the Veteran has stated that he sustained his head injury in the summer of 1970, and that he was treated at a medical dispensary in Baumholder, Germany.  See Veteran's request for release of medical records (VA Form 10-5345), dated in May 2013.  

As an initial matter, the Board notes that the Veteran's claims file was lost at some point after the RO's June 2002 rating decision, and the claims file was reconstructed in 2012.  The Veteran's service treatment records, and any medical reports dated prior to the RO's June 2002 decision, are not currently of record.  

In June 2002, the RO denied a claim for service connection for bilateral hearing loss.  In January 2012, the Veteran filed to reopen the claim.  In August 2012, the RO denied the claim.  The Veteran has appealed.  The statement of the case, dated in July 2014, appears to show that the RO reviewed the claim de novo, and that it denied the claim on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Here, the Chief of a VA Otolaryngology department opined that the Veteran's hearing loss was the result of his military noise exposure in October 2017.  When combined with the credible testimony of the Veteran and his wife, and the other medical evidence of record, the Board finds that the evidence of record is sufficient to both reopen the claim and to grant the benefit sought.

Accordingly, service connection for hearing loss is granted.


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss, secondary to an inservice head injury, is reopened.  

Service connection for bilateral hearing loss is granted.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


